Case: 15-14870   Date Filed: 04/21/2017   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14870
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:14-cr-00039-WLS-TQL-2



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                 versus

ROGER ROSS,

                                                         Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                   for the Middle District of Georgia
                      ________________________

                             (April 21, 2017)

Before JORDAN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-14870      Date Filed: 04/21/2017   Page: 2 of 7


      Roger Ross appeals his convictions for conspiracy to possess with intent to

distribute cocaine and cocaine base, eight counts of use of a communication

facility with the intent to distribute cocaine and/or cocaine base, and conspiracy to

falsify records in a federal investigation. On appeal, Ross argues that the district

court erred in admitting recorded phone conversations in which he was the alleged

speaker into evidence because his voice was not properly identified. Additionally,

Ross argues that the district court abused its discretion in admitting his alleged

co-conspirators’ statements, under Fed. R. Evid. 801(d)(2)(E), because the

government failed to prove the existence of an underlying conspiracy. Upon

review of the entire record, and after consideration of the parties’ briefs, we affirm.


                                          I.

      We review the district court’s evidentiary rulings for an abuse of discretion.

United States v. Puentes, 50 F.3d 1567, 1577 (11th Cir. 1995). The government

has the burden of proving, among other things, the identity of the relevant speakers

on a recording that it seeks to introduce at trial. United States v. Reeves, 742 F.3d
487, 501 (11th Cir. 2014). The district court’s authenticity determination should

not be disturbed on appeal unless there is no competent evidence in the record to

support it. United States v. Munoz, 16 F.3d 1116, 1120-21 (11th Cir. 1994). The


                                           2
              Case: 15-14870      Date Filed: 04/21/2017   Page: 3 of 7


district court has broad discretion in deciding whether to play a recording for a

jury. Reeves, 742 F.3d at 501.

      Federal Rule of Evidence 901(a) provides that evidence is properly

authenticated when there is sufficient evidence supporting a finding that an item is

what its proponent claims that it is. Fed. R. Evid. 901(a). A voice identification

based on hearing the voice under circumstances that connect the voice to the

alleged speaker is sufficient to satisfy Rule 901(a). Fed. R. Evid. 901(b)(5). The

jury must decide what weight to give to a witness’s voice identification. Reeves,
742 F.3d at 502.

      A law enforcement officer’s lack of familiarity with a defendant’s voice

prior to the commencement of a wiretap does not undermine the reliability of the

officer’s identification of the defendant’s voice at trial. United States v. Puentes,

50 F.3d 1567, 1577 (11th Cir. 1995). We have determined that an officer’s

testimony that he became familiar with the defendant’s voice during the wiretap

surveillance was sufficient to satisfy the requirements of Rule 901(b)(5). Id.

      A party can abandon an issue on appeal by making only passing references

to the issue in the arguments section of his opening brief. See Sapuppo v. Allstate

Floridian Ins. Co., 739 F.3d 678, 682 (11th Cir. 2014).



                                           3
              Case: 15-14870     Date Filed: 04/21/2017    Page: 4 of 7


      The district court did not abuse its discretion in admitting the recorded

conversations because the government presented sufficient evidence to establish

that Ross was the speaker on the recordings. See Munoz, 16 F.3d at 1120-21. Both

Lee and Pearson testified that there were familiar with Ross’s voice after hearing

him speak at the cookout and from listening to the recordings of his voice.

Additionally, Lee met with Ross in-person in Miami where he at least heard Ross

invoke his right to remain silent. Ross cross-examined Lee and Pearson as to their

ability to see and hear Ross from their vantage point at the cookout and the

circumstances under which they claimed to have become familiar with Ross’s

voice. Thus, competent evidence supported the district court’s decision to admit

the recordings. Further, Ross’s passing references to the law regarding the

sufficiency of the evidence within his evidentiary challenge are insufficient to raise

a sufficiency argument on appeal. See Sapuppo, 739 F.3d at 682. Accordingly, the

district court did not abuse its discretion because competent evidence supported its

decision to admit the recordings. See Munoz, 16 F.3d at 1120-21.


                                         II.

      We will overturn a district court’s factual findings that a statement was made

in furtherance of a conspiracy only if clearly erroneous. United States v. Magluta,

418 F.3d 1166, 1177 (11th Cir. 2005). A finding of fact is clearly erroneous when,
                                          4
               Case: 15-14870     Date Filed: 04/21/2017    Page: 5 of 7


after reviewing all evidence, we are left with a definite and firm conviction that a

mistake has been committed. United States v. Turner, 871 F.2d 1574, 1581 (11th

Cir. 1989).

      The Federal Rules of Evidence permit expert witnesses to testify about any

form of specialized knowledge that will help the fact finder understand the

evidence or determine a factual issue, so long as the expert is qualified by

knowledge, skill, experience, training, or education. Fed. R. Evid. 702. Once

qualified, an expert witness has latitude to offer his opinion, so long as his

testimony establishes that he has “a reliable basis in the knowledge and experience

of his discipline” to provide an opinion. Daubert v. Merrell Dow Pharm., Inc., 509
U.S. 579, 592 (1993).

      Statements that would otherwise be hearsay are admissible if they were

made by a defendant’s co-conspirator during and in furtherance of the conspiracy.

Fed. R. Evid. 801(d)(2)(E). For a co-conspirator’s statement to be admissible

under Rule 801(d)(2)(E), the government must show by a preponderance of the

evidence that: (1) there was a conspiracy; (2) the defendant and the declarant

participated in the conspiracy; and (3) the declarant made the statement during the

course and in furtherance of the conspiracy. United States v. Hough, 803 F.3d
1181, 1193 (11th Cir. 2015). The existence of a conspiracy may be proved by
                                           5
               Case: 15-14870     Date Filed: 04/21/2017    Page: 6 of 7


circumstantial evidence alone. See United States v. Knowles, 66 F.3d 1146, 1155

(11th Cir. 1995).

      In determining the admissibility of co-conspirator statements, the district

court may consider both the co-conspirator’s out-of-court statement and

independent external evidence. Hough, 803 F.3d at 1193. We apply a liberal

standard in determining whether a statement was made in furtherance of a

conspiracy. United States v. Santiago, 837 F.2d 1545, 1549 (11th Cir. 1988).

However, while the court may consider the contents of a statement, it does not by

itself establish the existence of, or the defendant’s participation in, the conspiracy.

Fed. R. Evid. 801(d)(2)(E).

      A defendant’s own statements are admissible against him as a party

admission. Fed. R. Evid. 801(d)(2)(A); United States v. Lopez, 758 F.2d 1517,

1520 (11th Cir. 1985). A district court may consider a defendant’s own statements

when determining whether a conspiracy existed. Lopez, 758 F.2d at 1520. In

Lopez, we concluded that the defendant’s own statements constituted independent

evidence for the purpose of determining whether the prosecution had shown by a

preponderance of the evidence, and independent of co-conspirators’ statements,

that: (1) a conspiracy existed; (2) the co-conspirators and defendant were members



                                           6
              Case: 15-14870     Date Filed: 04/21/2017   Page: 7 of 7


of the conspiracy; and (3) the statements were made in furtherance of the

conspiracy. See id.



      The district court did not clearly err when it determined that a conspiracy

existed because Ross’s own statements established the existence of a conspiracy by

the preponderance of the evidence. See Lopez, 758 F.2d at 1520. Further, the

recorded conversations between Ross and his co-conspirators supported the

inferences that they were participating in an ongoing drug conspiracy. See Hough,
803 F.3d at 1193. Thus, the district court did not abuse its discretion when it

admitted Ross’s co-conspirators’ statements, under Fed. R. Evid. 801(d)(2)(E).

      AFFIRMED.




                                          7